DETAILED ACTION

This action is in response to the application filed on 12/8/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Regarding claim 7, the limitations “the first output of the modulation circuit” and “the second output of the modulation circuit” lacks proper antecedent basis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2021/0328497) in view of Khayat et al. (US Patent 7372240). 	Regarding claim 1, Sun (see fig. 4) a boost converter comprising: a switching node (node between Q1 and Q2); a ground node (ground node connected to Q2); a low-side transistor (Q1) comprising: a first terminal coupled to the switching node (connection of Q1 between Q1 and Q2); a second terminal coupled to the ground node (connection to Q1 to ground); and a third terminal (gate of Q1). 	Sun does not disclose a down-mode detection circuit comprising an output; a modulation circuit comprising a first output; a first switch comprising: a first terminal coupled to third terminal of the low-side transistor; a second terminal coupled to the first output of the modulation circuit; a third terminal coupled to the ground node; and a control terminal coupled to the output of the down-mode detection circuit. 	Khayat et al. discloses (see fig. 2) a down-mode detection circuit (110/114) comprising an output (output from 114); a modulation circuit (222) comprising a first output (output from 222); a first switch (S2) comprising: a first terminal coupled to third terminal of the low-side transistor (S2 connection to the gate of Q2); a second terminal coupled to the first output of the modulation circuit (connection of S2 to the output of 222); a third terminal coupled to the ground node (connection of S2 to ground); and a control terminal coupled to the output of the down-mode detection circuit (control of S2 is connected to the output of 114, which determines the state of S2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter or Sun to include the features of Khayat et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 15, Sun discloses (see fig. 4) a boost converter, comprising: an input (Vin); an output (Vout); a switching node (node between Q1 and Q2); a high-side transistor (Q2) comprising: a first current terminal coupled to the switching node (connection of Q2 to node between Q1 and Q2); a second current terminal coupled to the output node (Q2 connection to output); and a control terminal (gate of Q2); a low-side transistor (Q1) comprising; a first current terminal coupled to the switching node (connection of Q1 to node between Q1 and Q2); a second current terminal coupled to the ground (connection of Q1 to ground); and a control terminal (gate of Q1). 	Sun does not disclose a first switch coupled to the control terminal of the high-side transistor, and configured to, in a down-mode, modulate a voltage at the control terminal of the high-side transistor between ground and a voltage at the input; and a second switch coupled to the control terminal of the low-side transistor, and configured to, in the down-mode, hold the control terminal of the low-side transistor at ground. 	Khayat et al. disclose (see fig. 2) a first switch (S1) coupled to a control terminal of a high-side transistor (S1 connection to gate of Q1), and configured to, in a down-mode, modulate a voltage at the control terminal of the high-side transistor between ground and a voltage at a input (operation of S1 connecting the gate of Q1 to IN1 and IN2. IN2 is voltage at a node located between the input voltage and ground); and a second switch (S2) coupled to a control terminal of a low-side transistor (S2 connected to gate of Q2), and configured to, in a down-mode, hold the control terminal of the low-side transistor at ground (S2 connected the gate of Q2 to ground). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter or Sun to include the features of Khayat et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 18, Sun does not disclose a modulation circuit configured to generate a modulation signal. 	Khayat et al. disclose (see fig. 2) a modulation circuit (222) configured to generate a modulation signal (output from 222). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter or Sun to include the features of Khayat et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 20, Sun does not disclose that the second switch is coupled to the modulation circuit and configured to, in a boost mode, apply the modulation signal to the third terminal of the low-side transistor. 	Khayat et al. disclose (see fig. 2) that the second switch (S2) is coupled to the modulation circuit (S2 connection to output from 222) and configured to, in a boost mode, apply the modulation signal to the third terminal of the low-side transistor (S2 connecting the output from 222 to the gate of Q2). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter or Sun to include the features of Khayat et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2021/0328497) in view of Khayat et al. (US Patent 7372240) and Rossetti et al. (US Patent 6166528). 	Regarding claim 5, Sun discloses (see fig. 4) an output (Vout). 	Sun does not disclose that the modulation circuit further comprises: an error amplifier comprising: a first input coupled to the output of the boost converter; a second input coupled to a reference voltage; and an output.  	Rossetti et al. discloses (see fig. 1) a modulation circuit further comprises: an error amplifier (110) comprising: a first input coupled to an output of a converter (connection to Vout); a second input coupled to a reference voltage (connection to Vref); and an output (output from 110).  	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter or Sun to include the features of Rossetti et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies. 	Regarding claim 6, Sun does not disclose that the modulation circuit further comprises: a comparator comprising: a first input coupled to the output of the error amplifier; a second input coupled to the output of the boost converter; and 4300-0846US v418TI-90510 an output. 	Rossetti et al. discloses (see fig. 1) that the modulation circuit further comprises: a comparator (112) comprising: a first input coupled to the output of the error amplifier (connection to the output from 110); a second input coupled to an output of a converter (112 connection to output from 108, which is connected to the output of the converter); and 4300-0846US v418TI-90510an output (output from 112). 	 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter or Sun to include the features of Rossetti et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2021/0328497) in view of Hsiao et al. (US Patent 10079539). 	Regarding claim 8, Sun discloses (see fig. 4) a boost converter, comprising: an input (Vin); an output (output); a switching node (node between Q1 and Q2); a low-side transistor (Q1) coupled to the switching node (connection of Q1 to node between Q1 and Q2). 	Sun does not disclose a down-mode detection circuit coupled to the low-side transistor, and adaptable to turn off the low-side transistor based on a voltage at the output being greater than the voltage at the input. 	Hsiao et al. discloses (see fig. 4) a down-mode detection circuit (435) coupled to a transistor (435 connection to control the N-channel MOSFET), and adaptable to turn off the transistor based on a voltage at an output being greater than the voltage at an input (see column 4 lines 60-67, which states that when the output voltage exceeds the input voltage, the N-channel MOSFET is turned off). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter or Sun to include the features of Hsiao et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2021/0328497) in view of Khayat et al. (US Patent 7372240) and Hsiao et al. (US Patent 10079539). 	Regarding claim 16, Sun does not disclose that a down-mode detection circuit configured to detect the down-mode based on a voltage at the output being greater than a voltage at the input. 	Hsiao et al. discloses (see fig. 4) a down-mode detection circuit (435) configured to detect a down-mode based on a voltage at an output being greater than a voltage at an input (see column 4 lines 60-67, which states that when the output voltage exceeds the input voltage, the N-channel MOSFET is turned off). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the converter or Sun to include the features of Hsiao et al. because it provides for a transient control means to prevent unwanted fluctuations in operation, thus increasing operational efficiencies
Allowable Subject Matter
Claims 2-4, 9-14, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Hoon et al. (US 2021/0336468) discloses a current protection for battery chargers. 	Jodka et al. (US Patent 11196339) discloses a charge-pump for a gate driver of a switched dc/dc converter.  	Nishijima (US Patent 8278783) discloses a power supply apparatus with gate control circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838